Case 2:19-cv-00372-JRS-MJD Document 37 Filed 10/20/20 Page 1 of 5 PageID #: 154




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           TERRE HAUTE DIVISION

 MICHAEL L. GILMORE, JR.,                      )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 2:19-cv-00372-JRS-MJD
                                               )
 BROCK BUCHANAN, Officer,                      )
                                               )
                           Defendant.          )


                                    Entry and Order

    Plaintiff Michael L. Gilmore, Jr. filed his Second Amended Complaint against De-

 fendant Brock Buchanan, alleging that Plaintiff's Fourth and Fourteenth Amend-

 ment rights were violated when Officer Buchanan wrongfully arrested him (false ar-

 rest) and placed him in the Knox County Jail (false imprisonment) on an invasion of

 privacy charge. Gilmore appears to bring his federal claims under 42 U.S.C. § 1983.

 He alleges that he spent approximately twenty-four hours in jail before he was re-

 leased because he was the wrong person arrested and the charges against him were

 dropped. It appears that Gilmore also brings claims for malicious prosecution and

 defamation. (ECF No. 30 at 3.) He seeks money damages and a public apology. This

 case comes before the Court on Defendant's Motion to Screen Second Amended Com-

 plaint (ECF No. 33), Plaintiff's Motion for Assistance with Recruiting Counsel (ECF

 No. 34), and Plaintiff's Motion for a copy of the docket sheet (ECF No. 36).
Case 2:19-cv-00372-JRS-MJD Document 37 Filed 10/20/20 Page 2 of 5 PageID #: 155




                         Whether the Complaint States a Claim

    Defendant's Motion to Screen the Second Amended Complaint (ECF No. 33) is

 denied. While the Prison Litigation Reform Act (the "PLRA"), 28 U.S.C. § 1915A,

 requires courts to screen complaints brought by prisoners, the PLRA applies only to

 claims brought be persons who are incarcerated at the time of the filing of the com-

 plaint. 28 U.S.C. § 1915A(c). A former prisoner who is released from custody before

 filing a complaint is not considered a "prisoner" within the meaning of § 1915A(c).

 Olivas v. Nev. Ex rel. Dep't of Corrs., 856 F.3d 1281, 1284 (9th Cir. 2017). Gilmore

 was incarcerated at the Knox County Jail at the time he filed his Second Amended

 Complaint. However, it appears from the docket that he is no longer incarcerated.

 As a result, Gilmore is no longer a prisoner within the meaning of the PLRA. There-

 fore, Defendant's Motion to Screen the Second Amended Complaint is denied.

    However, the fact that the PLRA is inapplicable now is not the end of the inquiry.

 28 U.S.C. § 1915(e), which applies to in forma pauperis proceedings, directs the dis-

 trict courts to dismiss an action at any time if the court finds that it fails to state a

 claim. 28 U.S.C. § 1915(e)(2)(B)(ii). Gilmore is proceeding in forma pauperis; thus

 this statute applies to this case. To state a claim upon which relief can be granted,

 "[f]actual allegations [in a complaint] must be enough to raise a right to relief above

 the speculative level." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In other

 words, there must be "enough facts to state a claim to relief that is plausible on its

 face." Id. at 570.




                                            2
Case 2:19-cv-00372-JRS-MJD Document 37 Filed 10/20/20 Page 3 of 5 PageID #: 156




    The Second Amended Complaint contains insufficient factual matter to state a

 plausible claim for false arrest, false imprisonment, or defamation against Officer

 Buchanan. The complaint is wholly lacking in suggesting how Officer Buchanan may

 be held liable for malicious prosecution. Gilmore must set forth basic facts about his

 arrest, detention, defamation and, if applicable, malicious prosecution, to survive

 screening. See Fed. R. Civ. P. 8(a). Mere conclusory allegations will not do. Twombly,

 550 U.S. at 557.

    Because the Second Amended Complaint fails to state a claim upon which relief

 can be granted, it is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). However,

 this action will not be dismissed at this time, and Gilmore will be allowed yet another

 opportunity to amend his complaint to state a claim. Plaintiff shall have through

 November 20, 2020, within which to file a third amended complaint. The third

 amended complaint must: (a) comply with the requirement of Rule 8(a)(2) of the Fed-

 eral Rules of Civil Procedure that pleadings contain "a short and plain statement of

 the claim showing that the pleader is entitled to relief," which is sufficient to provide

 the defendant with "fair notice" of the claim and its basis, Erickson v. Pardus, 551

 U.S. 89, 93 (2007) (per curiam) (citing Twombly, 550 U.S. at 555 and quoting Fed. R.

 Civ. P. 8(a)(2)); (b) include a demand for the relief sought; and (c) identify what legal

 injury the plaintiff claims to have suffered. If an amended complaint is timely filed,

 it will be screened. If it is not timely filed, this action will be dismissed for failure to

 state a claim upon which relief can be granted.




                                              3
Case 2:19-cv-00372-JRS-MJD Document 37 Filed 10/20/20 Page 4 of 5 PageID #: 157




                                   Request for Counsel

    Plaintiff seeks the Court's assistance with recruiting counsel (ECF No. 34). The

 request is denied as premature. Because the claims in the Second Amended Com-

 plaint cannot proceed, it would be inappropriate to attempt to recruit counsel to assist

 Plaintiff at this time. Furthermore, the Seventh Circuit has stated that "until the

 defendants respond to the complaint, the plaintiff's need for assistance of counsel . . .

 cannot be gauged." Kadamovas v. Stevens, 706 F.3d 843, 846 (7th Cir. 2013).

                               Request for Copy of Docket

    Plaintiff's motion requesting a copy of the docket (ECF No. 36) is granted. The

 Clerk is directed to send Plaintiff a copy of the public docket sheet along with a copy

 of this Entry and Order.

                                       Conclusion

    Defendant's Motion to Screen Second Amended Complaint (ECF No. 33) is de-

 nied. Nonetheless, the Court finds that the Second Amended Complaint fails to state

 a claim upon which relief can be granted. As a result, Defendant need not file an

 answer or other response to the Second Amended Complaint. Plaintiff has through

 November 20, 2020, within which to file a third amended complaint that meets the

 pleading requirements set forth above.

    Plaintiff's Motion for Assistance with Recruiting Counsel (ECF No. 24) is denied

 as premature.




                                            4
Case 2:19-cv-00372-JRS-MJD Document 37 Filed 10/20/20 Page 5 of 5 PageID #: 158




    Plaintiff's Motion for a copy of the docket (ECF No. 36) is granted. The Clerk is

 directed to send Plaintiff a copy of the public docket sheet along with this Entry and

 Order.

    SO ORDERED.


    Date:   10/20/2020




 Distribution:

 MICHAEL L. GILMORE, JR.
 101 N.E. 4th St.
 Washington, IN 47501

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov

 Winston Lin
 INDIANA ATTORNEY GENERAL
 winston.lin@atg.in.gov




                                           5
